Per Curiam.

We think the plaintiff is limited to commissions on the purchase price of $500 for the stock of Air Conditioners Sales Corporation and on $5,750 of salary received by the defendant Marr. The amount of the loans made by Noma Electric Corporation tó Air Conditioners Sales Corporation after it had acquired all the stock was not, in our opinion, within the contemplation of the parties, since such loans would in no way benefit the parties then in control of Air Conditioners Sales Corporation, in whose interest the contract with plaintiff’s assignor was made.
The judgment so far as appealed from should accordingly be modified by reducing the amount to $625, and as so modified affirmed without costs.